Case 1:19-cv-04433-GBD Document 78 Filed 07/26/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RICHARD RUPP, individually and on

behalf of all others similarly situated, and
RODRIGO LEAL, individually and on behalf of all
others similarly situated,

 

Plaintiffs, 19 Civ. 4433 (GBD)
-against-

MOMO INC., YAN TANG, AND JONATHAN
XIAOSONG ZHANG.

GEORGE B. DANIELS, United States District Judge:
The final approval hearing on the parties’ settlement agreement is adjourned from July 29,

2021 to August 4, 2021 at 1:00 p.m.

Dated: New York, New York
rp uly _, 2021

DUL 2 6 202K SO ORDERED.
Gpsay b Di

RGVB. DANIELS
ited States District Judge

 

 
